Acknowledgement
This Notice of Allowance is in response to amendments filed 9/3/2021.
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Braunagel et al. (US 2018/0370542 A1) and Gasser et al. (DE 102012112442 A1), taken alone or in combination, does not teach the claimed vehicle control device and method of using an electronic control unit for controlling an autonomous driving control and a manual driving control, wherein the autonomous driving control is a driving mode which automatically controls the vehicle to travel along a travel plan, wherein the travel plan is a trajectory along which the vehicle is to move on a desired route generated by a navigation system, an obstacle detection unit and a map database, and wherein the manual driving control is the driving mode in which the vehicle travels based primarily on a driving operation by the driver and secondarily on a driving operation assist control that assists the driving operation by the driver, the method comprising: 
start execution of the autonomous driving control; 
during execution of the autonomous driving control, detect that an override operation by the driver has occurred for switching from the autonomous driving control to the manual driving control; 
based upon a detection that the override operation has occurred, determine whether a predetermined time period has elapsed since the autonomous driving control started; 
when the predetermined time period has not elapsed, switch the driving mode from the autonomous driving control to the manual driving control if the override operation is equal to or more than a first threshold; 2
when the predetermined time period has elapsed, switch the driving mode from the autonomous driving control to the manual driving control if the override operation is equal to or more than a second threshold, wherein the first threshold is less than the second threshold; and 
when the predetermined time period elapsed, maintain the autonomous driving control if the override operation is less than the second threshold.
Specifically, Braunagel et al. discloses an embodiment not discussed in the Office Action mailed 6/28/2021 in which the driving mode is switched from the autonomous driving control to the manual driving control if the override operation is more than a first threshold (i.e. pre-set threshold value E0) when a time period has not elapsed (i.e. when within time interval t1 to t2), the driving mode is switched from the autonomous driving control to the manual driving control if the override operation is more than a second threshold (i.e. third threshold value E3), with the first threshold less than the second threshold (see Figure 1),
2 when the time period has elapsed (i.e. when greater than time t2), and the autonomous driving control is maintained if the override is less than the second threshold (i.e. third threshold value E3) when the time period has elapsed (i.e. when greater than t2). However, the time period (i.e. t1 to t2) of Braunagel et al. is not “predetermined” as claimed. Braunagel et al. teaches this time period as dependent on the responsiveness of the driver, such that when the driver is detected to 
Upon further search and consideration, Gasser et al. has been identified as relevant prior art, in that Gasser et al. teaches a first threshold and a second threshold for switching between autonomous driving control and manual driving control; however, the switching is based on a level of automation and not a predetermined time period, as claimed. The Examiner was unable to locate prior art that teaches a technique of increasing the difficulty for the driver to deactivate autonomous driving control after a predetermined period of time, with respect to the claimed invention; prior art is directed towards the case in which it is made easier to switch to manual driving control after a predetermined period of time. 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661